COUPLED BATTERY AND MOTOR CONTROLLER THERMAL MANAGEMENT SYSTEM
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claim 15 has been canceled by Applicant. Claims 1-14 and 16-20 are pending, wherein claims 1-2, 4, 12, 16, 18 have been amended. Claims 1-14 and 16-20 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
a motor controller”; claim 4 recites “the motor controller comprises a plurality of motor controllers”. However, “a” motor controller cannot comprise “a plurality of” motor controllers. Claim 4 does not further limit the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following amendment is suggested:
The recitation “a motor controller” in claim 1 is amended to “at least one motor controllers”; The recitation “wherein the motor controller comprises a plurality of motor controllers …” in claim 4 is accordingly amended to “wherein the at least one motor controllers comprises a plurality of motor controllers …”.
If aforementioned suggested amendment of claim 1 is made by Applicant, the recitation “the motor controller” recited in at least claims 2, 3, 7, 12-14, 16 and 20 should be accordingly amended. Note that any amendment in these claims should not introduce new matters, and should be supported by the specification as originally filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 12-16 of U.S. Patent No. 10350960 B1 (‘960). Although the claims at issue are not identical, they are not patentably distinct from each other because all the instantly claimed limitations in claims 1-2, 6-13 and 16-20 can be taught by limitations recited in claims 1-7, 9 and 12-16 of ‘960.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowable, if all of the aforementioned issues are properly addressed. The prior art Bodor fails to teach or reasonably suggest the following limitation: “the heat sink having a heat dissipation capacity that keeps at least a portion of the waste heat stored in the thermal mass of the battery during at least the first mode of operation of the motor controller, and releases at least the portion of the waste heat to flow out the battery during at least the second mode of operation of the motor controller”.

Response to Arguments
Applicant’s arguments filed on September 3, 2021 have been fully considered and are generally persuasive.  The claims would be patentable if all of the aforementioned issues are properly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727